On Motion for Rehearing.
MR. JUSTICE GALEN
delivered the opinion of the court.
After a careful study and consideration of the plaintiff’s motion for a rehearing and the argument of counsel and authorities cited in support thereof by respective counsel, we have modified the opinion as originally written by the elimination of certain words and the addition of others. The opinion as thus amended has been rewritten, and is now expressive of the views of this courts Accordingly the motion for a rehearing is denied.
This modification arises because of our present view enter- tained, after further consideration of the statutory provisions, that rentals to become due under the lease contract are obligations of such nature that they must be presented as required by the statute of nonclaim. They appear to be “claims arising upon contracts * * * not due.” Not so, however, as to the amounts claimed for taxes assessed after the death of the lessee and accruing after the time limit for the presentation of claims by creditors, nor as to the cost of replacing the floor or the front of the building, which did not arise until the breach of the contract by the nonpayment of rent, long after the expiration of the ten months’ period within which creditors were required to present their claims to the executor. Neither do we consider such claims as “contingent” *270within the intention of the law-making body in the enactment of the statute. The word ‘ ‘ claims, ’ ’ as employed in the statute, has reference only to those which existed against the lessee at the time of his death, not to such as subsequently arose during the administration of his estate. As to any amount of taxes due and unpaid by Mr. Freeman in his lifetime under the contract they clearly would have constituted claims due against his estate in contemplation of the statute, but there was no possible way to estimate the amount of taxes subsequently to be assessed or basis to assume that such as were levied would not be paid. Such obligations arose during the process of administration of the estate, and so likewise as to the replacement of the floor and the front of the building. In order to create an obligation upon Freeman to pay the cost of replacing the floor or front at all (1) the leasehold period must have first terminated, or (2) Freeman must have abandoned the lease before the expiration of the term, or in either event (3) Nathan was required to elect to have them replaced. Until the contractual obligations of the deceased had at least a potential existence, they could not be classed as claims of “creditors of the decedent.” (Sec. 10107, Rev. Codes 1921.)
Mr. Chief Justice Wade, speaking for this court in Dodson v. Nevitt, 5 Mont. 518, 6 Pac. 358, said: “Claims against the estate are those in existence at the date of the death of the deceased. * * * Claims against an estate must be presented * * * for allowance.” Further, the learned Chief Justice observed that the claims required to be presented in contemplation of the statute of nonclaim are such as exist “at the time of the death of the deceased” or grow out of a contract, act, or omission of a decedent during his lifetime. (Approved in First National Bank v. Collins, 17 Mont. 433, 52 Am. St. Rep. 695, 43 Pac. 499; and distinguished in Re Williams’ Estate, 47 Mont. 325, 132 Pac. 421.)
However persuasive the decisions of California may be upon the interpretation of like statutes, our statute having been *271adopted from that state, we refuse to follow them blindly, especially so where the reasoning and conclusions in such decisions do not appeal to our judgment.
The California court in a case involving facts like unto those under consideration here reached a conclusion in the interpretation of the statute to which we cannot and do not subscribe. The case is that of Verdier v. Roach, 96 Cal. 467, 31 Pac. 554. There it appears that the lessor covenanted in the lease agreement to indemnify the lessee of a building against damage by reason of the overflow of water during the term of the lease contract. The lease was to run for a term of nine years and ten months. After it had been in existence about two years, the lessor died and an administrator of his estate was thereafter appointed with expedition. Publication of notice to creditors was regularly made, but the lessee presented no claim within the ten months’ limit. More than two years after the expiration of the ten months’ period allowed for the presentation of creditors’ claims against the estate of the lessor, plaintiffs sustained substantial damages by a leak or overflow of water, which caused damage to their goods in the leased storeroom. Upon this state of facts it was held under statutory provisions identical with our own that the lessee could not maintain an action to recover such damages, not having presented a claim against the decedent’s estate within the period prescribed in the notice to creditors. Such a conclusion, to our way of thinking, is an absurdity. There is no way on earth by which the happening of the event could have been anticipated, nor by which the possibility of its occurrence could have been foreseen, nor was it possible in advance to determine the nature, character or extent of the resulting damage. We cannot and will not give indorsement to such a construction of the statute.
Mr. Chief Justice Callaway and Associate Justices Holloway and Stark concur.